Title: From Thomas Jefferson to Samuel Miller, 14 September 1800
From: Jefferson, Thomas
To: Miller, Samuel



Dear Sir
Monticello Sep. 14. 1800.

I have to acknowledge the reciept of your favor of Aug. 11. with a number of the Monthly magazine. I was before a subscriber to that work, and had read it’s different numbers with much approbation.
On examining my papers I find only a single one which relates to the history of New York. this is a Chronological statement of English, French & Indian transactions in America from 1620. to 1691. it is far  from being compleat, yet what it does state carries the mark of exactness. this paper was given to me by Wm. Burnet Brown of Salem, who removed to this country married & died here. he was the grandson (I think) of Govr. Burnet of Massachusets, & this paper was compiled by some one of his family, probably his father. he told me by whom, but I have forgotten. I have valued it because it possibly may contain notices of some facts, not otherwise now known. when you shall have taken from it therefore whatever suits you I will trouble you to return it. there is in Massachusets a historical society, within whose plan it would seem that such a paper might be printed entire. they too could supply the defects of my account of it. I have had a thought of sending it to them; but really our party feuds have bursted the bonds not only of society but of science. I know as to myself that I permit those passions to mingle themselves neither with my social or scientific intercourse: and perhaps I ought to judge as favorably of those who compose that society. yet being strangers, I have not yet determined to make advances.The records referred to by Stith as mentd. in your letter of Mar. 4. are all lost. they were destroyed by the British partly during their 24. hours possession of our seat of government, & partly in other places to which they had been removed. but Stith was a true & faithful narrator of facts. I knew him well, & that his word is equal to a record. he lived on the spot where ours were kept, & had the freest access to them. he studied them minutely, & they were then in a tolerably good state of preservation.
Health, respect & esteem.

Th: Jefferson

